Citation Nr: 0738083	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-09 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  In 
March 2006, the appellant and her daughter testified before 
the Board at a hearing that was held via videoconference from 
the RO.  In March 2006, the Board remanded the claim for 
additional development.  


FINDINGS OF FACT

1.  Many years after service, the veteran developed organic 
brain disease and failure to thrive, as a result of which he 
died in May 2002.  

2.  His organic brain disease and failure to thrive were not 
present in service, manifested within one year after 
discharge, or etiologically related to service; and the 
preponderance of the evidence is against a finding that the 
veteran's service-connected residuals of a compound 
comminuted fracture of the right arm, partial paralysis of 
the right ulnar nerve, or to the residuals of abdominal 
injury affecting Muscle Group XIX caused or contributed 
substantially or materially to his death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including organic brain disease, if 
they are shown to be manifest to a degree of 10 percent or 
more within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

The veteran died in May 2002.  A May 2002 death certificate 
listed his cause of death as organic brain disease - failure 
to thrive.  There were no other conditions listed as 
contributing to death but not resulting in the underlying 
cause.  In June 2002 the death certificate was amended by 
D.P.B, D.O, the veteran's private physician, to add the 
phrase, "more likely than not the abdominal wall infection 
contributed to his death."

At the time of his death, the veteran was service-connected 
for residuals of gunshot wounds to the right arm and abdomen.  
He was in receipt of long-standing evaluations of 40 percent 
for the compound comminuted fracture of the right arm, 30 
percent for partial paralysis of the right ulnar nerve, and 
30 percent for the abdominal injury affecting Muscle Group 
XIX.  Service connection had not been established for the 
conditions listed on the death certificate, organic brain 
disease and failure to thrive, and there is no evidence that 
these conditions were incurred in or aggravated by the 
veteran's period of active service.  Additionally, there is 
no evidence that the veteran's organic brain disease 
manifested to a compensable degree within one year after 
separation from service such as to warrant service connection 
for the cause of the veteran's death on a presumptive basis.  

The Board thus turns to whether service connection for the 
veteran's cause of death is warranted on a direct basis.

The veteran's service medical records demonstrate that in 
September 1944 he sustained a compound, comminuted fracture 
of the right ulna as a result of a shrapnel wound.  In this 
same incident, the veteran also sustained a penetrating shell 
fragment wound of the abdomen.  The shell fragment entered 
about 1 inch above the umbilicus, passing through the 
peritoneal cavity, perforating the liver and injuring the 
right abdominal wall, eviscerating the right ascending colon, 
necessitating a colostomy.  Following the colostomy, a small 
fecal fistula developed at the upper end of the rectus 
incision, which healed spontaneously.  The veteran also 
developed an abscess in the closure site of the colostomy, 
which was drained without further complications.  His service 
medical records also show that he developed a large 
incisional hernia in the right flank, secondary to the 
abdominal wound.  In March 1945, the veteran underwent a 
herniorrhaphy.  The hernia, however, recurred, necessitating 
that the veteran again undergo a herniorrhaphy in May 1945.  
At the time of the veteran's separation from service in 
December 1945, his hernia had not recurred.

Post-service medical records show that the veteran had a 
"hernia-like" tumefaction of the right lateral abdomen at 
least as early as December 1976.  At that time, the veteran 
also reported that he had been diagnosed with duodenal 
ulcers.  The first clinical evidence of treatment related to 
ulcers is dated in February 1980.  Subsequent records dated 
to May 2002 show continued treatment for diagnoses including 
peptic ulcer disease, Barrett's esophagitis, a hiatal hernia, 
and gastroesophageal reflux disease (GERD).  A December 1993 
X-ray of the abdomen revealed no abnormalities.
        
On VA examination in February 2002, approximately three 
months prior to his death, the veteran reported that he 
ultimately was forced to stop working for reasons including 
increasing loss of function in his abdominal muscles.  
Physical examination revealed that the veteran was 
wheelchair-bound but that he was able to sit up without 
apparent difficulty, and that he was able to contract his 
abdominal muscles.  No hernia was noted.  The examiner 
determined that the veteran's abdominal injuries would not be 
a barrier to employment.

Post-service clinical records also show that in May 2001 the 
veteran was involved in a motor vehicle accident, as a result 
of which he developed myoclonic seizures, lost his gait, and 
his cognitive abilities underwent a rapid decline.  A March 
2002 letter from the veteran's private physician shows that 
the veteran at that time was unable to care for himself.  He 
was admitted to hospice care in April 2002, and he passed 
away in May 2002.  

Significantly, attempts to obtain additional clinical records 
from the veteran's private physicians and a private hospital 
were unsuccessful as the appellant has not granted 
authorization.  The Board reminds the appellant that the duty 
to assist is not a "one-way street."  If an appellant wishes 
help, she cannot passively wait for it in those circumstances 
where she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

The appellant in essence contends that the veteran's service-
connected residuals of a shell fragment wound to the abdomen 
caused or materially contributed to his death.  Specifically, 
she contends that as a result of the service-connected 
gunshot wound to the abdomen, the veteran had an infection of 
the abdominal wall which, more likely than not, contributed 
to his death.  She points to the amended death certificate in 
support of her argument.  Additionally, in support of her 
claim, the appellant submitted a September 2002 letter from 
R. J. H., M.D., the private physician who treated the veteran 
in his last year of life.  In this letter, Dr. R. J. H. 
stated that the abdominal wall infection noted as the likely 
cause of death on the veteran's amended death certificate 
could be verified "by the last visit [the veteran] made to 
this office when he could not stand to be put on an X-ray 
table because of the tremendous amount of pain in his 
abdominal cavity."  

The initial questions before the Board are thus whether the 
veteran had an infection of the abdominal wall cavity at the time 
of his death, and if so, whether that infection was related to 
the service-connected residuals of a gunshot wound to the 
abdomen.  Additionally, if the veteran did have such an infection 
that was related to his service-connected gunshot wound to the 
abdomen, whether that infection caused or materially contributed 
to his death.  Lastly, the Board must determine whether the 
veteran's service-connected residuals of shell fragment wounds to 
the right arm and abdomen otherwise caused or materially 
contributed to his death.

VA obtained an opinion addressing these questions in October 
2007.  At the outset of the opinion, the specialist noted that 
prior to May 2001, the veteran primarily sought VA treatment for 
specialists in urology, orthopedics, audiology, and dermatology.  
He additionally maintained concurrent care in the private sector.  
The examiner noted that he reviewed all records available to him.  
Neither the records of R. J. H., M.D., nor those from the 
veteran's hospital stay in March 2002, however, were available.  
In reviewing clinical records dated within a year of the 
veteran's death, records dated in May 2001 showed that the 
veteran was seen in a primary care clinic where he was found to 
be in atrial fibrillation.  He was accompanied by his daughter, 
who described the veteran as having had "small strokes for the 
past 2 to 3 years."  Anticoagulation and rate control medication 
were initiated and he was seen in the cardiology clinic where an 
echocardiogram (ECG) was scheduled.  In June 2001, the veteran 
was seen by a private cardiologist who recommended medication 
changes and cardioversion.  The veteran underwent cardioversion 
in July 2001, as a result of which his atrial fibrillation was 
converted to a regular sinus rhythm.  Follow up ECGs are not 
available; however, notes from Dr. D. P. B. demonstrate that in 
February 2002 the veteran was found to have an irregular heart 
rhythm, suggesting that atrial fibrillation may have recurred.  

At the end of May 2001, the veteran was involved in a motor 
vehicle accident in which he and his wife were both injured.  The 
veteran was driving at the time of the accident.  Subsequent 
medical records demonstrate that a non-contrast CT of the head 
revealed no acute hemorrhage and no skull fractures.  This event, 
however, became the date that the veteran's family related as the 
beginning of his mental status decline.  He went to his private 
physician, Dr. D. P. B., regularly, and was referred for 
evaluation by a neurologist and orthopedic surgeon to evaluate 
the progress of the arm injury the veteran sustained in the motor 
vehicle accident.  Upon neurological evaluation, the veteran was 
noted to have memory problems.  Prescription of aricept and 
antidepressants were recommended.

In August 2001, ataxia was documented by Dr. D. P. B.  The 
veteran was noted to have been falling.  He was described as weak 
and frail.  An MRI of the brain showed mild microvascular 
ischemic change and subsequent MRI of the cervical spine showed 
"scoliosis, straightening, spondylosis, and facet arthropathy," 
but specifically did not show cord compression at any level.

Over the next two months, the veteran is described as falling, 
unsteady, jumpy, and nervous.  He was receiving physical therapy 
and making very little progress in his balance and his ability to 
assist with transfers.  In November 2001, he was seen by a 
cardiologist, K. W. P., M.D., for follow up on his heart 
arrhythmia.  Dr. K. W. P. at that point described pill roll 
tremor and bradykinesia, and questioned whether the veteran had 
Parkinson's disease.  At a VA appointment in November 2001, the 
veteran's gait was described as "staggers when he walks."

The veteran thereafter was seen by a VA mental health care 
practitioner and diagnosed with vascular dementia.  F. J. W., 
M.D., his private neurologist, also recommended continued 
treatment for depression, and anticonvulsant therapy for 
monoclonal seizures.  He noted that the veteran may improve 
following his knee surgery.  The veteran underwent arthroscopic 
surgery of the left knee in January 2002 but continued to 
deteriorate in memory and function.  Later that month, to improve 
his mental status changes, Darvocet, mezclizine, ultracet, and 
simvastatin were discontinued, and he was given a B12 injection.

In February 2002, Dr. D. P. B. described a kinetic tremor, 
garbled speech, poor memory, and a very ataxic, unstable gait.  
The following week, the veteran developed an acute arthritis and 
fell; he was diagnosed with gout and treated with antibiotics and 
colchicine.  In March 2002, the veteran was hospitalized for his 
scheduled appointment time with Dr. D. P. B.  Records for that 
period of hospitalization are not available.  However, records 
dated after his discharge show that he received home health care 
for speech therapy that was monitored by Dr. D. P. B.  Speech 
therapy notes indicate that the veteran was experiencing coughing 
and choking with eating, and that he was having problems with 
vocalization and word finding.  His condition continued to 
deteriorate.  His daughter requested medication and equipment 
from VA through phone calls.  Hospice care was initiated, and the 
veteran died on May [redacted], 2002.

In addressing the question as to whether the veteran had an 
infection of the abdominal wall at the time of his death, the 
examiner determined that there was no evidence in the available 
records that the veteran had an acute infection of the abdominal 
wall at the time of his death.  Documents dated in the last year 
of his life contained numerous reports of examination, none of 
which referenced any symptoms of abdominal infection.  Moreover, 
there were at least 18 references dated from May 2001 to May 2002 
in which various examiners described the veteran's abdomen as 
soft and nontender.  Accordingly, if there was an acute infection 
that occurred at the end of life, it was not reported in the 
clinical evidence of record.  Further, there were no symptoms of 
chronic or recurrent infection of the abdomen dated after the 
initial surgical treatment in 1944.  

With regard to whether the veteran's residuals of a shell 
fragment wound otherwise caused or materially contributed to his 
death, the examiner found that there was no evidence which 
supported a finding that his abdominal wounds caused any of the 
problems that ultimately led to the veteran's death.  The 
veteran's death was caused by a steady decline in mentition, 
balance, and cognitive function.  He additionally had 
cardiovascular disease manifested by atrial fibrillation, which 
had existed for an unknown period of time prior to reestablishing 
a regular rhythm through cardioversion, and occlusive carotid 
vascular disease documented by carotid ultrasounds in October 
1997.  Both of these conditions placed him at high risk for 
cerebral ischemic events.  Clinical records also suggested a 
neurological disorder such as Parkinson's.  It was these various 
disorders that ultimately led to his death.  The shell fragment 
wounds had no relationship to his development of atrial 
fibrillation, carotid vascular disease or movement disorders.

Finally, with regard to whether the veteran's shell fragment 
wounds to the right arm and abdomen otherwise caused or 
materially contributed to the development of organic brain 
disease and the failure to thrive, the examiner determined that 
they did not.  It was his steady decline in mentition, balance, 
and cognitive function, cardiovascular disease, and other 
neurological disorders that were related to the development of 
organic brain disease and failure to thrive.

The probative value of medical opinion evidence is based upon 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

While the veteran's private physicians have related his death 
to an infection of the abdominal wall that developed as a 
result of his service-connected residuals of shell fragment 
wounds to the abdomen, the VA specialist determined, after a 
thorough review of the evidence of record, that there was no 
evidence supporting a finding that the veteran had an acute 
infection of the abdominal wall at any time in the year prior 
to his death, or at any time since the initial surgical 
treatment in 1944.  As there is no evidence of an infection 
of the abdominal wall at any time since 1944, the opinions of 
the veteran's private physicians relating his death to an 
infection of the abdominal wall that developed as a result of 
his service-connected residuals of shell fragment wounds to 
the abdomen carry very little probative value as compared to 
the VA specialist's opinion.  Additionally lessening the 
probative value of the opinions of the veteran's private 
physicians is the fact that there is no evidence 
demonstrating that those physicians reviewed the veteran's 
complete records in determining that his death was related to 
his service-connected injuries, whereas the VA specialist 
supported her findings by listing the clinical evidence of 
record that she had relied upon in reaching her 
determinations.  Neither private physician supported the 
determination linking the veteran's death to his 
service-connected injuries with an adequate rationale.  Thus, 
the Board finds that the preponderance of the evidence weighs 
against a finding that the veteran's death was related to his 
service-connected residuals of shell fragment wounds to the 
right arm and abdomen.  

Finally, the Board turns to the question of whether the 
veteran's organic brain disease and failure to thrive were 
otherwise related to his period of active service.

The veteran's service medical records do not show that he 
developed organic brain disease or any chronic neurological 
conditions while in service, nor is there medical evidence of 
symptoms associated with organic brain disease for more than 
56 years after his separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of treatment for 
or complaints related to organic brain disease during the 
veteran's period of active service.  Additionally, there is 
in this case no probative evidence establishing a medical 
nexus between military service and the veteran's cause of 
death, as discussed above.  Indeed, the evidence of record 
weighs against such a finding, as the VA specialist found in 
October 2007 that there was no relationship between the 
veteran's active service and his subsequent development of a 
steady decline in mentition, balance, and cognitive function, 
cardiovascular disease, and other neurological disorders that 
were related to the development of organic brain disease and 
failure to thrive.  Thus, service connection for the cause of 
the veteran's death is not warranted.

The Board has considered the assertions of the appellant and 
her daughter that the veteran's cause of death was related to 
his service.  However, as a layperson, the appellant is not 
competent to give a medical opinion on a diagnosis or 
etiology of a disorder.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu, supra.  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

In sum, the evidence shows that the veteran developed organic 
brain disease and a failure to thrive which led to his death 
many years after service.  This fatal condition was not 
service-connected, nor does any probative medical evidence of 
record demonstrate that it was caused by any incident of 
service.  The weight of the evidence shows that no disability 
incurred in or aggravated by service either caused or 
contributed to the veteran's death.  As the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002 and May 2006; 
rating decisions in August 2002, November 2002, and December 
2003; and a statement of the case in January 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2007 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence. VA has also obtained the opinion of a specialist in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


